ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE

TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)
MERITS

JUDGMENT OF 15 JUNE 1962

1962

COUR. INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE

PREAH VIHEAR

(CAMBODGE c. THAILANDE)
FOND

ARRET DU 15 JUIN 1962
This Judgment should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand), Merits,
Judgment of 15 June 1962: I.C.]. Reports 1962, p. 6.”

Le présent arrét doit étre cité comme suit:

« Affaire du temple de Préah Vihéar
(Cambodge c. Thailande), Fond, |
Arrêt du 15 juin 1962: C.I. J. Recueil 1062, p. 6.»

 

Sales number
N° de vente : 260

 

 

 
COUR INTERNATIONALE DE JUSTICE

A 1962
ANNEE 1962 Le 15 juin
_ Rôle généra

15 juin 1962 n° 45

AFFAIRE DU TEMPLE DE

PRÉAH VIHÉAR

(CAMBODGE c. THAÏLANDE)
FOND

Souveraineté territoriale. — Titre découlant d'une convention. —
Dispositions conventionnelles établissant la frontière sur une ligne de
parlage des eaux à délimiter par une commission mixte des Parties. —
Caractère incertain de la délimitation opérée en conséquence dans la
zone contestée. — Établissement d'une carte par les experts de l’une
des Parties à la demande de l’autre. — Caractère non obligatoire de la
carte au moment où elle a été dressée. — Acceptation uliérieure par
conduite, de la part de l'autre Partie, de la carte et de la frontière qui
y est indiquée. — Effet juridique du silence impliquant consentement. —
Prétendue non-concordance entre la frontière de la carte et la véritable
ligne de partage des eaux. — Acceptation du risque d'erreurs. — Con-
duite ultérieure confirmant l'acceptation initiale et empêchant de la

contester. — Effet de traités ultérieurs confirmant les frontières exis-
tantes et prouvant le désir des Parties d’avoir des frontières stables et
définitives. — Interprétation du règlement conventionnel considéré

dans son ensemble, y compris la carte.

ARRÊT

Présents : M. Wintarsk1, Président; M. ALFARO, Vice-Président ;
MM. BASDEVANT, BADAWI, MORENO QUINTANA, WEL-
LINGTON Koo, sir Percy SPENDER, sir GERALD Fitz-
MAURICE, MM. Koretsxy, TANAKA, BUSTAMANTE Y
RIVERO, More ti, Juges ; M. GARNIER-COIGNET, Greffer.

4
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 7
En l'affaire du temple de Préah Vihéar,
entre

le Royaume du Cambodge,
représenté par

S. Exc. M. Truong Cang, membre du Haut Conseil du Trône,

comme agent,

et par

S. Exc. M. Ouk Chhoum, ministre conseiller de l’ambassade du
Cambodge en France,

assistés par

Vhonorable Dean Acheson, membre du barreau de la Cour
suprême des Etats-Unis d'Amérique,

M. Roger Pinto, professeur a la faculté de aroit de Paris,

M. Paul Reuter, professeur à la faculté de droit de: Paris,
comme conseils,

et par

M. Brice M. Clagett, membre du barreau de la Cour d’appel des
Etats-Unis pour le district de Columbia,
comme conseiller juridique,

le colonel Ngin Karet, directeur du Service géographique des
forces armées royales khmères,
comme expert conseiller,
M. Chan Youran,
comme secrétaire général de la délégation,
M. Chem Snguon,
_comme secrétaire général adjoint de la délégation,

et
le Royaume de Thaïlande,

représenté par
.A.S.le prince Vongsamahip Jayankura, ambassadeur de
Thaïlande aux Pays-Bas,

comme agent,

assisté par

M. Seni Pramoj, membre du barreau de Thaïlande,

M. Henri Rolin, professeur honoraire à l'Université libre de
Bruxelles, avocat à la Cour d'appel de Bruxelles,

le très honorable sir Frank Soskice, Q. C., M. P., ancien Attorney-
General d’ Angleterre,

M. James Nevins Hyde, membre du barreau de VEtat de New
York et membre du barreau de la Cour supréme des Etats-Unis
d'Amérique, .

M. Marcel Slusny, avocat à la Cour d’appel de Bruxelles, chargé
de conférences à l’Université libre de Bruxelles,

5
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 8

M. J. G. Le Quesne, membre du barreau d’Angleterre,

comme avocats et conseils,

et par

le général Busrindre Bhakdikul, directeur général du Service
géographique royal thaïlandais, ministère de la Défense,

M. Suk Perunavin, sous-secrétaire adjoint au Cabinet du premier
ministre,

M. Chinda Na Songkhla, secrétaire général adjoint de la Commis-
sion de la Fonction publique,

le lieutenant-colonel Phoon Phon Asanachinta, chargé de confé-
rences à l’école topographique, Service géographique royal
thaïlandais, ministère de la Défense,

comme conseillers experts,

et par

M. Chapikorn Sreshthaputra, chef de la division juridique,
Service juridique et des traités, ministère des Affaires
étrangères,

M. David S$. Downs, Solicitor, Supreme Court of Judicature
d’Angleterre,

comme conseillers juridiques,

La Cour,
ainsi composée,

vend Varrét suivant:

Par son arrét du 26 mai 1961, la Cour a rejeté la premiére excep-
tion préliminaire du Gouvernement thaïlandais et a dit qu’elle
était compétente pour statuer sur le différend qui lui a été soumis
le 6 octobre 1959 par la requéte du Gouvernement cambodgien.

Par ordonnance du méme jour, la Cour a fixé les délais pour la
suite de la procédure. Le 2 février 1962, date du dépôt de la der-
nière pièce, l’affaire s’est trouvée en état.

Des audiences publiques ont été tenues aux dates suivantes: du
re? au 3 mars, le 5 mars, du 7 au 10 mars, les 12 et 13 mars, du
15 au 17 mars, du Ig au 24 mars et du 26 au 31 mars 1962. Au
cours de ces audiences, la Cour a entendu en leurs plaidoiries et
réponses MM. Truong Cang, Dean Acheson, Roger Pinto et Paul
Reuter pour le Gouvernement cambodgien; et le prince Vong-
samahip Jayankura, MM. Seni Pramoj, Henri Rolin, sir Frank
Soskice et M. James Nevins Hyde pour le Gouvernement
thailandais.

Au cours des audiences du 15 au 20 mars 1962, la Cour a entendu
les témoins et experts présentés par chacune des Parties dans leurs
réponses aux questions qui leur étaient posées, tant au nom des

6
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 9

Parties, en interrogatoire et contre-interrogatoire, que par les
membres de la Cour. Ont ainsi déposé,

sur présentation du Gouvernement cambodgien:

M. Suon Bonn, ancien gouverneur de Kompong Thom, inspecteur
des affaires politiques et administratives au ministère de l’In-
térieur du Cambodge, à titre de témoin;

sur présentation du Gouvernement thaïlandais:

le professeur Willem Schermerhorn, doyen du Centre international
d'instruction pour la photogrammétrie aérienne de Delft et
directeur du service consultatif de ce centre, à titre d'expert;

M. Friedrich E. Ackermann, ingénieur diplômé, chargé de confé-
rences au Centre international d’instruction pour la photo-
grammétrie aérienne de Delft et membre du service consultatif
de ce centre, 4 titre de témoin et expert;

M. Herman Theodoor Verstappen, géomorphologue, chef de la
section géologique du Centre international d’instruction pour la
photogrammétrie aérienne de Delft, à titre d’expert.

Au cours de l’audience du 19 mars 1962, la Cour s’est rendue en
chambre du conseil pour assister, en présence des représentants des
Parties, à la projection d’un film des lieux en litige déposé par le
Cambodge. Pendant cette projection et sur l’autorisation du Prési-
dent, M. Suon Bonn a donné de brèves informations sur des points
de fait.

Au cours de la procédure écrite, les conclusions ci-après ont été
prises par les Parties:

Au nom du Gouvernement cambodgien,

dans la requête et dans le mémoire:

« Plaise à la Cour dire et juger, tant en présence qu’en l'absence
du Royaume de Thaïlande,

1) que le’ Royaume de Thailande devra retirer les éléments de
forces armées qu’il a installés depuis 1954 dans les ruines du temple
de Préah Vihéar;

2) que la souveraineté territoriale sur le temple de Préah Vihéar
appartient au Royaume du Cambodge »;

dans la réplique:
« Plaise à la Cour:

I. — Rejeter les conclusions présentées par le Royaume de Thai-
lande dans son contre-mémoire, sous réserve, notamment,
d’opposer toutes autres fins de non recevoir, si besoin en est,
aux conclusions éventuelles du Royaume de Thailande;

II. — Lui adjuger les conclusions de sa requête introductive d’ins-
tance et de son mémoire.

Dire et juger
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 10

1° — Que le Royaume de Thaïlande devra retirer les éléments de
forces armées qu’il a installés depuis 1954 dans les ruines du
temple de Préah Vihéar;

2° — Que la souveraineté territoriale sur le temple de Préah Vihéar
appartient au Royaume du Cambodge. »

Au nom du Gouvernement thaïlandais,

dans le contre-mémoire :

« Le Gouvernement thaïlandais conclut à ce que:

1) les prétentions du Gouvernement cambodgien formulées dans
la requête et le mémoire ne sont pas soutenables et doivent être
rejetées ;

2) Phra Viharn est en territoire thaïlandais: et la Cour est res-
pectueusement invitée à le dire et à le juger. »

Au cours de la procédure orale, le conseil de la Thaïlande a
demandé, à la fin de l'audience du 13 mars 1962, l'autorisation de ne
formuler les conclusions finales de la Thaïlande qu'après l’audition
des témoins et experts. L'agent du Cambodge, prié de faire connaître
ses vues, a déclaré s’en rapporter à la justice et à la sagesse de la
Cour. Après délibéré, l’autorisation demandée a été accordée, étant
entendu que l'agent du Cambodge pourrait déposer, après l’audi-
tion des témoins et experts et avant le dépôt des conclusions finales
de la Thaïlande, les modifications que l'audition aurait pu l’amener
à apporter à ses propres conclusions.

Les conclusions présentées par les Parties pendant la procédure
orale, en particulier à la suite de la décision qui vient d’être rappelée,
sont les suivantes:

Au nom du Gouvernement cambodgien :
A. Conclusions lues à l’audience du 5 mars 1962

« Plaise à la Cour

1. Dire et juger que la ligne frontière entre le Cambodge et la
Thaïlande, dans le secteur des Dangrek, est celle qui est tracée sur
la carte de la Commission de délimitation entre l’Indochine et le
sam (annexe n° I au mémoire du Cambodge);

. Dire et juger que le temple de Préah Vihéar est situé en terri-
toire relevant de la souveraineté du Royaume du Cambodge;

3. Dire et juger que le Royaume de Thaïlande devra retirer les
éléments de forces armées qu'il a installés, depuis 1954, en territoire
cambodgien, dans les ruines du temple de Préah Vihéar:

4. Dire et juger que les sculptures, stèles, fragments des monu-
ments, maquette en grès, et poteries anciennes qui ont été enlevés
du temple depuis 1954 par les autorités thaïlandaises, seront remis
au Gouvernement du Royaume du Cambodge par le Gouvernement
de Thaïlande. »

8
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) II

B. Conclusions intitulées finales lues à l’audience du 20 mars 1962

« Plaise à la Cour

1. Dire et juger que la carte du secteur des Dangrek (annexe I
au mémoire du Cambodge) a été dressée et publiée au nom et pour
le compte de la Commission mixte de délimitation, créée par le
traité du 13 février 1904, qu'elle énonce les décisions prises par ladite
Commission et qu’elle présente tant de ce fait que des accords et
comportements ultérieurs des Parties un caractère conventionnel;

2. Dire et juger que la ligne frontière entre le Cambodge et la
Thaïlande, dans la région contestée voisine du temple de Préah
Vihéar, est celle qui est marquée sur la carte de la Commission de
délimitation entre l’Indochine et le Siam (annexe I au mémoire du
Cambodge);

3. Dire et juger que le temple de Préah Vihéar est situé en terri-
toire relevant de la souveraineté du Royaume du Cambodge;

4. Dire et juger que le Royaume de Thaïlande devra retirer les
éléments de forces armées qu’il a installés, depuis 1954, en territoire
cambodgien, dans les ruines du temple de Préah Vihéar;

5. Dire et juger que les sculptures, stèles, fragments des monu-
ments, maquette en grès et poteries anciennes qui ont été enlevés
du temple depuis 1954 par les autorités thaïlandaises, seront remis
au Gouvernement du Royaume du Cambodge par le Gouvernement
de Thaïlande. »

Au nom du Gouvernement thaïlandais :

A. Conclusions lues à audience du 20 mars 1962

«Concernant les conclusions présentées par le Gouvernement
cambodgien le 5 mars 1962, le Gouvernement thaïlandais présente
respectueusement à la Cour les conclusions suivantes:

1. La Cour est invitée à ne pas retenir les réclamations présentées
par le Cambodge aux paragraphes 1 et 4 des conclusions que l'agent
du Gouvernement cambodgien a présentées le lundi 5 mars, pour
le motif que ces deux réclamations ont été l’une et l’autre formulées
trop tard et ne figuraient pas au nombre de celles que le Gouverne-
ment cambodgien a désiré présenter à la Cour dans la requête in-
troductive d'instance ou au cours de la procédure écrite et qu'elles
ont été présentées pour la première fois par l'agent du Cambodge
lorsqu'il a formulé les conclusions du Cambodge.

En conséquence, la Thaïlande conclut à ce que la Cour ne doit
pas aujourd’hui retenir ces réclamations.
2. Subsidiairement,

Concernant la première desdites réclamations, la Thaïlande pré-
sente les conclusions suivantes:

(i) Il n’a pas été démontré que la carte de l’annexe I fût un docu-
ment obligatoire pour les Parties soit en vertu de la convention
de 1904, soit pour toute autre raison.

9
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 12

(ii) En fait, ni la Thaïlande ni le Cambodge n’ont traité la frontière
indiquée à l’annexe I comme frontière entre la Thaïlande et
le Cambodge dans la région des Dangrek.

(iii) Pour les raisons qui précèdent, la ligne frontière indiquée à
l'annexe I ne doit pas être substituée à la frontière existante
observée et acceptée en fait par les deux Parties dans la chaîne
des Dangrek. |

(iv) Par conséquent, même si la Cour, contrairement à la conclusion
de la Thaïlande, croit devoir retenir ladite réclamation (1)
aujourd'hui présentée par le Cambodge, la Thaïlande conclut
à ce que cette réclamation est mal fondée au fond et doit être
rejetée.

3. La Thaïlande formule les conclusions supplémentaires suivantes,

en réponse aux conclusions 2 et 3 présentées par le Cambodge:

{ Des preuves abondantes ont été produites, démontrant qu’à
toutes les époques critiques la Thaïlande a exercé la pleine
souveraineté dans la zone du temple, à l’exclusion du Cam-
bodge. Subsidiairement, si, contrairement aux dénégations de
la Thaïlande, le Cambodge a, en un sens quelconque, rempli des
fonctions administratives dans ladite zone, ces actes ont été
sporadiques, ne sont pas concluants et ne sont en aucun cas de
nature à annuler ou à limiter le plein exercice de la souveraineté
dans cette zone par la Thaïlande.

(ii) La ligne de partage des eaux dans ladite zone correspond en
substance au faite de l’escarpement qui entoure Phra Viharn
et constitue la frontiére conventionnelle dans cette zone, telle
qu'elle a été fixée par la convention de 1904.

(iii) Dans la mesure où le faite de l’escarpement ne correspond pas
exactement a la ligne de partage des eaux indiquée dans cette
zone par la configuration du terrain, les divergences sont mi-
nimes et devraient être négligées.

(iv) La nature générale de la zone offre un accès au temple depuis
la Thaïlande, alors que l’accès depuis le Cambodge nécessite
l'escalade d'une haute falaise depuis la plaine cambodgienne.

(v) Dans les circonstances de la présente affaire, il n’y a pas lieu
d'appliquer en faveur du Cambodge l’une des doctrines in-
voquées par le conseil du Cambodge, à savoir l’acquiescement,
Vestoppel ou la prescription.

(vi) En tout état de cause, le Cambodge ne saurait être autorisé
aujourd’hui par la Cour à présenter une réclamation fondée sur
la prescription, n'ayant, nulle part dans ses écritures et jusqu'à
la fin de ses plaidoiries, présenté pareille réclamation.

(vii) En tout état de cause, les preuves en faveur du Cambodge sont
absolument insuffisantes pour lui conférer un titre prescriptif.

En conséquence, les deuxième et troisième conclusions du Cam-
bodge doivent être rejetées.

4. Au surplus et à titre subsidiaire, en ce qui concerne la quatrième
conclusion du Cambodge, la Thaïlande conclut à ce que ce point des
conclusions du Cambodge, même s’il est retenu par la Cour, n’est
confirmé par aucune preuve et en conséquence la réclamation pré-
sentée par le Cambodge dans sa quatrième conclusion n'est pas
soutenable. »

Io
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 13

B. Conclusions revisées présentées le 20 mars 1962 après l'audience

« Visant les conclusions revisées présentées par le Gouvernement
cambodgien le 20 mars 1962, le Gouvernement thaïlandais pré-
sente respectueusement à la Cour les conclusions suivantes:

I. Concernant la première réclamation des conclusions revisées :

1. Toutes les preuves soumises à la Cour montrent que la carte du
secteur des Dangrek qui constitue l’annexe I au mémoire du Cam-
bodge n’a été préparée ou publiée ni au nom ni pour le compte de
la Commission mixte de délimitation créée par la convention du
13 février 1904; mais, attendu que cette Commission mixte se compo-
sait d’une commission française et d’une commission siamoise,
ladite annexe I a été préparée par les membres de la commission
française seuls et publiée uniquement au nom de la commission
française.

2. Les officiers français qui ont préparé cette annexe I n’avaient pas
autorité pour donner une interprétation officielle et définitive des
décisions de ladite Commission mixte, moins encore des intentions
de cette Commission sur des points pour lesquels aucune décision
n'avait été transcrite.

3. Aucune décision de ladite Commission mixte n’a été transcrite
concernant la frontière à Phra Viharn. Si la Commission mixte a
pris une telle décision, cette décision n’est pas correctement indiquée
par ladite annexe I mais elle disposait que, dans la zone de Phra
Viharn, la frontiére devait coincider avec le faite de l’escarpement.
4. Il n’y a pas eu d’accord ultérieur des Parties attribuant à l’an-
nexe I un caractère bilatéral ou conventionnel.

5. La conduite des Parties pour ce qui est de l'attribution d’un
caractère conventionnel à ladite annexe I montre que les Parties
n'ont pas traité la ligne tracée à l’annexe I comme frontière dans les
Dangrek; la Thaïlande est restée en possession incontestée de tout
le territoire au sommet des Dangrek. Partout où il y a une falaise
dans les Dangrek, le faite de l’escarpement est et a été accepté
comme constituant la frontiére de la ligne de partage des eaux
établie dans cette région par l’article ret de ladite convention de 1904.
6. Méme si ladite annexe J devait étre envisagée comme possédant
un caractére conventionnel, la ligne frontiére qu’elle indique ne
serait pas obligatoire pour les Parties lorsqu’il est établi — comme
c'est le cas dans la zone contestée — qu'elle repose sur un levé
inexact du terrain.

II. Concernant la deuxième réclamation des conclusions revisées :

1. La Cour est invitée à ne pas retenir cette réclamation pour les
motifs suivants:

(i) la réclamation d’une région « voisine du temple de Phra Vi-
harn » constitue une extension de la réclamation présentée par le
Gouvernement cambodgien dans la requête introductive d'instance
et tout au long des écritures;

II
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 14

(ii) les termes de la réclamation sont trop vagues pour permettre,
aussi bien à la Cour qu’au Gouvernement thaïlandais, d'apprécier
les limites du territoire revendiqué.

2. Subsidiairement, le Gouvernement thaïlandais répète le para-
graphe 3 des conclusions qu’il a présentées à l’audience de la Cour
du 20 mars 1962.

III. Concernant les troisième et quatrième réclamations des conclusions
revisées :

Le Gouvernement thaïlandais répète le paragraphe 3 des conclu-
sions qu’il a présentées à l’audience de la Cour du 20 mars 1062.

IV. Concernant la cinquième réclamation des conclusions revisées :

1. La Cour est invitée à ne pas retenir cette réclamation parce qu’elle
constitue une extension de celle quia été présentée par le Gouverne-
ment cambodgien dans la requête introductive d'instance et tout
au long des écritures.

2. Subsidiairement, le rejet des première, deuxième et troisième
réclamations des conclusions revisées doit amener le rejet de ladite
réclamation.

3. Subsidiairement, ladite réclamation devrait être limitée à tous
objets rentrant dans les catégories énoncées dans la réclamation
dont il a été démontré par les preuves présentées à la Cour qu'ils
ont été enlevés du temple depuis 1954 par les autorités thaïlan-
daises. »

*
* *

Dans son arrét du 26 mai 1961 par lequel elle a reconnu sa compé-
tence pour statuer sur le différend qui lui a été soumis par la requête
que le Gouvernement cambodgien lui a adressée le 6 octobre 1050,
la Cour a décrit dans les termes suivants l’objet du différend:

« Dans la présente affaire, le Cambodge invoque la violation par
la Thaïlande de la souveraineté territoriale du Cambodge sur la
région du temple de Préah Vihéar et ses environs. La Thaïlande
répond en affirmant que ce territoire est situé du côté thaïlandais
de la frontière commune entre les deux pays et qu'il relève de la
souveraineté thaïlandaise. Il s’agit là d’un différend portant sur la
souveraineté territoriale. »

L'objet du différend soumis à la Cour est donc limité à une contes-
tation relative à la souveraineté dans la région du temple de Préah
Vihéar. Pour trancher cette question de souveraineté territoriale,
la Cour devra faire état de la frontière entre les deux États dans ce
secteur. Des cartes lui ont été soumises et diverses considérations
ont été invoquées à ce sujet. La Cour ne fera état des unes et des
autres que dans la mesure où elle y trouvera les motifs de la décision
qu'elle doit rendre pour trancher le seul différend qui lui est soumis
et dont l’objet vient d’être ci-dessus énoncé.

12
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 15

*
* +

Le temple de Préah Vihéar est un sanctuaire et un lieu de culte
antique situé aux confins de la Thaïlande et du Cambodge. Bien
qu'il soit aujourd’hui partiellement en ruines, ce temple a un
intérêt artistique et archéologique considérable et sert toujours
de lieu de pélerinage. Il s’élève sur un éperon du même nom faisant
partie du secteur oriental de la chaîne de montagnes des Dangrek,
qui d’une façon générale constitue dans cette région la frontière
entre les deux pays — le Cambodge au sud et la Thaïlande au nord.
Des parties considérables de la chaîne consistent en un escarpement
présentant l'aspect d’une haute falaise qui se dresse à l’abrupt au-
dessus de la plaine cambodgienne. Telle est la situation à Préah
Vihéar même, où les bâtiments principaux du temple s'élèvent au
sommet d’un triangle montagneux en saillie sur la plaine. Depuis
le faite de l’escarpement, la pente générale du terrain descend vers
le nord jusqu’à la rivière Nam Moun qui est située en Thaïlande.

De la description qui vient d’être faite, il ressort qu'une ligne
frontière qui suivrait le faîte de l’escarpement, ou tout au moins
passerait au sud et à l’est de la zone du temple, laisserait cette
zone en Thaïlande, tandis qu’une ligne passant au nord, ou au nord
et à l’ouest, la placerait au Cambodge.

La Thaïlande a soutenu que le faite de l’escarpement constitue
la frontière naturelle et évidente dans la région. A l'appui de cet
argument, la Thaïlande a fait état des documents prouvant le désir
des Parties d'établir des frontières qui fussent non seulement « na-
turelles » mais aussi visibles et incontestables — telles que des
fleuves, des chaînes de montagnes et, par conséquent, des escarpe-
ments là où i] en existe.

Le désir des Parties de posséder une frontière naturelle et visible
aurait pu être satisfait par presque toute ligne qui aurait suivi un
tracé reconnaissable dans la chaîne principale des Dangrek. La
frontière aurait pu suivre la ligne de crête, la ligne de partage des
eaux ou la ligne d’escarpement (là où il existe des escarpements, ce
qui est loin d’être toujours le cas). Comme on le verra ci-après, les
Parties ont choisi la ligne de partage des eaux. On doit présumer
que, ce faisant, elles se sont rendu compte que cette ligne ne coïnci-
derait pas nécessairement en tous points avec la ligne de crête ou
celle d’escarpement. On ne saurait donc présumer qu’elles aient eu
l'intention d'établir la frontière sur les escarpements, chaque fois
qu'il en existe, indépendamment de toute autre considération.

Les Parties ont également invoqué d’autres arguments de carac-
tère géographique, historique, religieux et archéologique, mais la
Cour ne saurait les considérer comme juridiquement décisifs.

*
* *

En ce qui concerne le fardeau de la preuve, il convient d'observer
que, si le Cambodge, qui a introduit l'instance, est au point de vue

13
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 16

formel le demandeur, la Thaïlande est également demanderesse eu
égard à la demande qu’elle a présentée dans la deuxième conclusion
du contre-mémoire et qui a pour objet la souveraineté sur la même
portion de territoire. Tant le Cambodge que la Thaïlande fondent
leurs prétentions respectives sur une série de faits et d’allégations
qui sont affirmés ou avancées par l'un ou par l’autre. Or, la charge de
les prouver incombe évidemment à la Partie qui les affirme ou les
avance.
* * *

Jusqu'à son accession à l'indépendance en 1953, le Cambodge
faisait partie de l’Indochine française et ses relations extérieures
— comme celles du reste de l’Indochine française — étaient condui-
tes par la France en qualité de Puissance protectrice. Les Parties
sont d’accord pour admettre que le litige actuel a son origine dans
les règlements de frontières effectués dans la périodé de 1904 à 1908
entre la France et le Siam (comme s'appelait alors la Thaïlande)
et en particulier que la souveraineté sur Préah Vihéar dépend d’une
convention de frontières datée du 13 février 1904 et des événements
postérieurs à cette date. La Cour n’a donc pas à examiner la situation
qui existait entre les Parties antérieurement à la convention de 1904.

Les dispositions pertinentes de la convention du 13 février 1904,
qui a réglementé inter alia la frontière dans la région orientale des
Dangrek, sont les suivantes:

« Article 1°

La frontiére entre le Siam et le Cambodge part, sur la rive gauche
du Grand Lac, de l’embouchure de la rivière Stung Roluos, elle suit
le parallèle de ce point dans la direction de l’est jusqu'à la rencontre
de la riviére Prék Kompong Tiam, puis, remontant vers le nord,
elle se confond avec le méridien de ce point de rencontre jusqu’a la
chaîne de montagnes Pnom Dang Rek. De là elle suit la ligne de
partage des eaux entre les bassins du Nam Sen et du Mékong, d’une
part, et du Nam Moun, d’autre part, et rejoint la chaîne Pnom
Padang dont elle suit la crête vers l’est jusqu’au Mékong. En amont
de ce point, le Mékong reste la frontière du royaume de Siam, con-
formément à l'article re™ du traité du 3 octobre 1893. »

« Article 3

Il sera procédé à la délimitation des frontières entre le royaume
de Siam et les territoires formant l’Indo-Chine française. Cette
délimitation sera effectuée par des commissions mixtes composées
d'officiers nommés par les deux pays contractants. Le travail portera
sur la frontière déterminée par les articles 1 et 2, ainsi que sur la
région comprise entre le Grand Lac et la mer. »

On voit en premier lieu que ces articles ne mentionnent pas
Préah Vihéar. C’est pourquoi la Cour ne peut rendre une décision

14
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 17

sur le souveraineté dans la zone du temple qu'après avoir examiné
quelle est la ligne frontière. En second lieu, alors que, dans la chaîne
des Dangrek, la frontière établie par l’article xe' devait suivre d’une
manière générale la ligne de partage des eaux, le tracé exact de cette
frontière devait, en vertu de l’article 3, être fixé par une Commission
mixte franco-siamoise. En outre, il faut observer que ce qu’il s’agis-
sait de délimiter c’étaient les « frontières » entre le Siam et l’Indo-
chine française; bien que cette délimitation dit être prima facie
effectuée sur la base du critère indiqué dans l’article 1°, son but
était d'établir le tracé exact de la frontière. En conséquence, la ligne
frontière devait être, à toutes fins, celle qui résulterait des travaux
de délimitation, à moins que l’on ne pût démontrer l’invalidité de
la délimitation.

* *

Une Commission mixte composée de membres francais et siamois
a été établie en temps utile afin de s’occuper de la délimitation de
la frontiére dans différents districts, parmi lesquels le secteur
oriental de la chaîne des Dangrek où est situé Préah Vihéar. Cette
Commission mixte était composée de deux sections, française et
siamoise, siégeant ensemble — la première comprenant des officiers
topographes et des fonctionnaires administratifs français sous la
direction d’un président français et la seconde des membres siamois
sous la direction d’un président siamois. En ce qui concerne la
frontière dans la chaîne des Dangrek, la tâche de la Commission
mixte se bornait au secteur oriental (en gros, à l’est du col de Kel)
où se trouve Préah Vihéar. A cette époque, le secteur occidental
des Dangrek était entièrement en Thaïlande. Ce n’est que lorsqu'un
nouveau règlement de frontières eut donné au Cambodge, en vertu
d'un traité daté du 23 mars 1907, certains districts adossés au
secteur occidental des Dangrek que celui-ci est devenu région
frontière. Les opérations de délimitation de la frontière dans cette
région ont été confiées à une seconde Commission mixte établie en
vertu du traité de 1907.

La Commission mixte établie en vertu de la convention de 1904
a tenu sa première séance en janvier 1905 mais n'a abordé qu'en
décembre 1906 la partie de sa tâche concernant la frontière dans le
secteur oriental de la chaîne des Dangrek, bien qu'il ressorte du
procès-verbal de la séance du 2 décembre 1906 que l’un des membres
français de la Commission, le capitaine Tixier, avait parcouru les
Dangrek en février 1905. Au cours de cette séance du 2 décembre
1906, tenue à Angkor-Vat, il a été convenu que la Commission se
rendrait aux Dangrek en partant de la plaine cambodgienne et en
passant par le col de Kel situé à l’ouest de Préah Vihéar et qu’elle
ferait route vers l’est le long de la crête, en suivant (ou en longeant)
« le tracé qu’a reconnu ... le capitaine Tixier » en 1905. Il a été déclaré
que toutes les reconnaissances nécessaires entre ce tracé et la ligne

15
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 V 62) 18

de crête (à laquelle il était sensiblement parallèle) pourraient être
faites par cette méthode, car il ne s’écartait de la crête que
de dix ou quinze kilomètres au plus, sur le versant siamois. Il
n'est pas contesté que les présidents des sections française et
siamoise de la Commission, agissant comme représentants de
cette Commission, aient effectivement fait ce trajet, au cours
duquel ils ont visité le temple de Préah Vihéar. Mais il n’y a trace
d'aucune décision prise par eux.

Au cours de la même séance du 2 décembre 1906, il a également
été convenu qu'un autre membre de la section française de la Com-
mission, le capitaine Oum, lèverait, en partant de l'extrémité est,
toute la partie orientale de la chaîne des Dangrek, où se trouve Préah
Vihéar, et qu'à cette fin il se mettrait en route le lendemain.

Il est donc évident que la Commission mixte avait pleinement
l'intention de délimiter la frontière dans ce secteur des Dangrek et
qu’elle a pris toutes les mesures nécessaires pour faire exécuter les
travaux de délimitation. Ces travaux ont du être accomplis, puis-
qu’à la fin de janvier 1907 le ministre de France à Bangkok rendait
compte au ministre des Affaires étrangères à Paris qu'il avait été
officiellement avisé par le président de la section française de la
Commission mixte que l’ensemble des travaux de délimitation
s'était achevé sans incident et que le tracé de la frontière avait
été définitivement arrêté, sauf pour la région de Siem-Réap. Au
surplus, le président déclarait dans un rapport sur l’ensemble des
opérations de délimitation daté du 20 février 1907 et destiné à
son propre gouvernement: « Tout le long des Dangrek et jusqu'au
Mékong, la détermination de la frontière ne pouvait entraîner
aucune difficulté. » On peut mentionner également qu'une carte
produite par la Thaïlande, carte récemment préparée par le Service
géographique royal thaïlandais de Bangkok, indique la «route
suivie par la Commission mixte de 1904 » dans les Dangrek.

Il semble par conséquent évident qu’une frontière a été levée et
déterminée; mais il reste à savoir quelle était cette frontière (notam-
ment dans la région de Préah Vihéar), par qui elle a été déterminée,
de quelle manière et sur les instructions de qui. La difficulté, lorsqu'il
s'agit de répondre à ces questions, réside dans le fait qu'après le
procès-verbal de la séance de la première Commission du 2 décembre
1906 il n’est plus fait aucune mention, dans aucun des procès-ver-
baux des séances ultérieures, de la question de la frontière dans la
région des Dangrek.

Il apparaît qu’à peu près à cette époque la Commission avait
pratiquement terminé ses travaux sur le terrain et qu’elle attendait
les rapports et les cartes provisoires des officiers topographes
(capitaine Oum et autres). Ces rapports et ces cartes ne devaient
être prêts qu'en février-mars 1907, époque à laquelle, dans des
circonstances normales, la Commission se serait réunie à nouveau
pour les examiner. Il apparaît qu’une séance avait été provisoire-

16
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 19

ment fixée au 8 mars. Le fait qu'il y ait certainement eu intention
de tenir une séance ressort d’une dépêche adressée le 23 février
1907 par le ministre de France à Bangkok au ministre des Affaires
étrangères à Paris, en couverture du rapport du colonel Bernard,
président de la section française de la Commission. Le ministre
déclarait dans sa dépêche: «Les cartes indiquant la frontière pour-
ront être mises à jour dans un assez court délai et la réunion plénière
des commissaires français et siamois aura vraisemblablement lieu
avant le 15 mars. » Aucune séance ne semble avoir jamais eu lieu.
Entre-temps, les deux gouvernements avaient entrepris de négocier
un nouveau traité de frontières. Ce traité, qui a été signé le 23 mars
1907, prévoit des échanges de territoires et établit un règlement
général de toutes les frontières non couvertes par le précédent
règlement conventionnel de 1904.

Une seconde Commission mixte de délimitation a alors été créée
en application du traité de 1907. Comme on l’a indiqué plus haut,
elle avait notamment pour tâche de délimiter le secteur de la région
des Dangrek qui n'avait pas été du ressort de la première Commis-
sion, c'est-à-dire depuis le col de Kel vers l’ouest, et qui ne compre-
nait donc pas Préah Vihéar, situé à l’est du col. Ii y a eu en fait un
certain chevauchement des travaux des deux Commissions dans la
région de Kel, mais ce chevauchement ne s’est pas étendu à Préah
Vihéar. [1 apparaît néanmoins dans les documents de la seconde
Commission qu'au col de Kel, ou dans le voisinage immédiat, la
ligne frontière tracée par cette Commission a rejoint une ligne déjà
existante qui se dirigeait vers l’est jusqu’à la zone du temple et au-
delà. On ne possède pas d’indication précise sur ce qu'était cette
ligne, ni sur la manière dont elle avait été établie; mais la suppo-
sition selon laquelle elle était bien, d’une façon ou d’une autre, le
résultat des levés opérés pour le compte de la première Commission
et dont le président de la section française affirmait dans son rapport
du 20 février 1907 qu'ils avaient été accomplis sans difficulté est
dans ces conditions d’un poids décisif. La Cour constate que, si,
d'après l’article IV du traité de 1907, la tâche de la seconde
Commission mixte était de délimiter les « nouvelles frontières » éta-
blies par le traité, cette Commission était également chargée, en
vertu de la clause ITI du protocole annexé au traité, de déterminer
toute la partie de la frontière décrite dans la clause I de ce protocole.
Cette dernière disposition visait toute la chaîne des Dangrek en
partant d’un point situé dans sa moitié occidentale et en allant
vers la chaîne du Pnom Padang, prolongement oriental des Dangrek,
jusqu’au fleuve Mékong. Si donc le secteur oriental des Dangrek et le
secteur du Pnom Padang n'avaient pas déjà été délimités par la
première Commission mixte (celle de 1904), ce travail aurait in-
combé à la seconde Commission (celle de 1907). Ladite Commission
n'ayant pas procédé à ce travail, sauf dans la partie qui a fait
l'objet du chevauchement déjà mentionné (et qui n’intéressait pas
Préah Vihéar), on doit présumer qu'il avait déjà été exécuté.

* 17
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 20

Il n'apparaît pas que la première Commission mixte ait tenu
une séance formelle après le 19 janvier 1907. On ne doit pas perdre
de vue qu’au moment où une telle séance aurait pu être tenue pour
clore les travaux de la Commission l’attention se portait dans les
deux pays, chez ceux qui étaient particulièrement qualifiés pour
agir et parler en leur nom en ces matières, sur la conclusion du traité
du 23 mars 1907. Leur préoccupation dominante, et spécialement
celle du colonel Bernard, ne pouvait pas être de compléter en forme
protocolaire les résultats de la délimitation qu'ils avaient effectuée.

Le point final de l'opération de délimitation était la préparation et
la publication de cartes. Pour l'exécution de ce travail technique,
le Gouvernement siamois, ne disposant pas alors des moyens suf-
fisants, avait officiellement demandé que des officiers topographes
français établissent la carte de la région frontière. Il ressort claire-
ment du premier alinéa du procès-verbal de la séance de la première
Commission mixte du 29 novembre 1905 que cette demande était
approuvée par la section siamoise de la Commission, qui peut-être
même l'avait inspirée: en effet, dans la lettre du 20 août 1908 par
laquelle il communiquait à son gouvernement les cartes produites
à la suite de ce travail, le ministre de Siam à Paris se référait à
«la Commission mixte de délimitation des frontières et [à] la de-
mande des commissaires siamois tendant à ce que les commissaires
français préparent des cartes des diverses frontières ». Qu'il y eût
la une politique délibérée de la part des autorités siamoises est
confirmé par le fait qu'au sein de la seconde Commission mixte
(celle de 1907) les commissaires français étaient également priés
par leurs collègues siamois de se charger de travaux cartographi-
ques, ainsi qu'on peut le voir au procès-verbal de la séance du
6 juin 1908.

Le Gouvernement français a bien pris les mesures nécessaires
pour que le travail fût exécuté par une équipe de quatre officiers
français dont trois, les capitaines Tixier, Kerler et de Batz,
avaient fait partie de la première Commission mixte. Cette équipe
a travaillé sous la direction générale du colonel Bernard et à la fin
de l’automne de 1907 elle avait terminé une série de onze cartes
couvrant une grande partie des frontières entre le Siam et l’Indo-
chine française, y compris la section pertinente en l'espèce. Ces
cartes ont été imprimées et publiées par un éditeur géographe
français connu, H. Barrère.

Les onze cartes ont été dûment communiquées au Gouvernement
siamois comme étant celles qu’il avait demandées; la Cour examinera
plus loin les circonstances de cette communication et les déductions
qu'il convient d'en tirer. Trois de ces cartes étaient dépassées par
les événements en tant que les anciennes régions frontières qu'elles
couvraient étaient entre temps revenues entièrement au Cambodge
en vertu du traité de mars 1907. Le Siam n’était donc appelé ni a
les accepter, ni à les rejeter. Mais les autres cartes gardaient pour
lui leur intérét. Parmi celles-ci figurait une carte de la partie de la

18
TEMPLE DE PREAH VIHEAR (FOND) (ARRÊT DU 15 VI62) 21

chaîne des Dangrek où se trouve le temple, carte portant le tracé
d’une frontière qui se présentait comme le résultat des travaux de
délimitation et qui situait tout l’éperon de Préah Vihéar, zone du
temple comprise, en territoire cambodgien. Donc, si la délimitation
effectuée dans le secteur oriental des Dangrek avait déterminé, ou
entendu déterminer, une ligne de partage des eaux, cette carte
prétendait indiquer une telle ligne. Elle a été produite par le Cam-
bodge en annexe I à son mémoire et désignée en la présente affaire
(ainsi qu’elle le sera ci-après) comme la carte de l’annexe I.

C’est sur cette carte que le Cambodge fonde principalement sa
prétention à la souveraineté sur le temple. La Thaïlande, d'autre
part, conteste toute prétention fondée sur cette carte pour les
raisons suivantes: en premier lieu, parce que la carte n'est pas
l'œuvre de la Commission mixte et qu’elle n’a par conséquent
aucun caractère obligatoire; en second lieu, par ce que, pour Préah
Vihéar, la carte comporte une erreur importante qu'on ne saurait
expliquer par l'exercice des pouvoirs discrétionnaires d'adaptation
dont la Commission aurait pu être dotée. Cette erreur, selon la
thèse de la Thaïlande, est que la frontière marquée sur la carte
n'est pas la véritable ligne de partage des eaux dans la région, et
qu'une frontière tracée conformément à la véritable ligne de par-
tage des eaux aurait placé et placerait actuellement la zone du
temple en Thaïlande. La Thaïlande soutient en outre qu'elle n’a
jamais accepté la carte ni la frontière qui y est indiquée (tout
au moins en ce qui concerne Préah Vihéar) de manière à être liée
par cette acceptation; ou subsidiairement que, si elle a accepté
la carte, elle ne l’a fait qu’en raison d’une croyance erronée (sur
laquelle elle se fondait), à savoir que la frontière marquée sur cette
carte suivait bien la ligne de partage des eaux.

La Cour se bornera, pour le moment, à examiner la première de
ces thèses, fondée sur un argument que la Cour estime exact, à
savoir que la carte n’a jamais été formellement approuvée par la
première Commission mixte en tant que telle, celle-ci ayant cessé
de fonctionner plusieurs mois avant que la carte ne soit dressée. Le
dossier n'indique pas si la carte et la frontière qui y est tracée sont
fondées sur des décisions ou des instructions que la Commission
aurait transmises aux officiers topographes alors qu'elle fonction-
nait encore. Ce qui est certain c’est qu'il a bien fallu une base
pour établir la carte et, de l’avis de la Cour, on ne peut mettre
raisonnablement en doute que cette base ait été constituée par les
travaux des officiers topographes dans le secteur des Dangrek.
Faisant partie d’une série de cartes des régions frontières dressées
par les experts topographes du Gouvernement français en réponse
à une demande des autorités siamoises, imprimée et publiée par
une maison parisienne connue, tous points qui ressortent clairement
de la carte même, elle a ainsi été investie d’un caractère officiel;
elle faisait par elle-même autorité sur le plan technique et sa prove-
nance était manifeste et évidente. La Cour doit néanmoins conclure

19
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 22

qu’à l’origine et au moment où elle a été dressée la carte ne possédait
pas de caractère obligatoire.

*
* *

La Vhailande a soutenu que, faute d’une délimitation approuvée
et adoptée par la Commission mixte ou fondée sur ses instructions,
la frontière doit nécessairement — en vertu.de l'article re? de la
convention de 1904 — suivre rigoureusement la véritable ligne
de partage des eaux et que, à Préah Vihéar, cette ligne situe le
temple en Thaïlande. Si elle admet que la Commission mixte avait un
certain pouvoir de s’écarter de la ligne de partage des eaux pour
éviter des anomalies et pour tenir compte de certaines considé-
rations purement locales, la Thaïlande soutient néanmoins que
toute déviation situant Préah Vihéar en territoire cambodgien
aurait largement dépassé les pouvoirs discrétionnaires que la
Commission mixte était libre d'exercer sans en référer expressément
aux gouvernements.

Quel que puisse être le fondement de ces propositions prises en
elles-mêmes, la Cour considère qu’elles ne répondent pas à la véri-
table question qui se pose ici. Même s’il n’y a pas eu dans le secteur
oriental des Dangrek une délimitation de la frontière approuvée et
adoptée par la Commission mixte, il était évidemment loisible aux
gouvernements eux-mêmes d'adopter une délimitation pour cette
région en profitant des travaux des membres techniciens de la
Commission mixte. Quant aux déviations entre cette délimitation
et la ligne de partage des eaux — puisque, selon la thèse même de
la Thaïlande, la délimitation indiquée sur la carte de l’annexe I
n'était pas le fait de la Commission mixte — il n'y a pas lieu
d'examiner si celles qui ont pu intervenir à Préah Vihéar relevaient
ou non des pouvoirs discrétionnaires de la Commission. Le fait
est que les gouvernements avaient certainement le pouvoir d’adop-
ter de telles déviations.

Le vrai problème, et le problème essentiel en l’espèce, est donc
de savoir si les Parties ont adopté la carte de l'annexe I, et la ligne
qu'elle indique, comme représentant le résultat des travaux de
délimitation de la frontiére dans la région de Préah Vihéar, conférant
ainsi un caractére obligatoire a cette carte.

La Thailande le conteste pour ce qui la concerne; elle déclare
avoir adopté une attitude purement passive dans ce qui est advenu
par la suite. Elle soutient également qu’une ligne de conduite
impliquant au plus un défaut d’opposition ne saurait suffire a
établir qu’elle consentait qu’on s’écartat pour Préah Vihéar de
la ligne de partage des eaux visée à l’article re de la convention
de 1904, au point d’affecter la souveraineté sur la zone du temple.

La Cour ne partage pas cette manière de voir. Il ressort claire-
ment du dossier que la publication et la communication des onze

20
TEMPLE DE PREAH VIHEAR (FOND) (ARRÊT DU 13 VI 62) 23

cartes mentionnées plus haut, y compris la carte de l’annexe I,
ont constitué un événement d’une certaine importance. J] ne s’est
pas agi d’un simple échange entre les Gouvernements français et
siamois, encore que, en eût-il été ainsi, cela aurait pu suffire en
droit. Au contraire, les cartes ont reçu une large publicité dans tous
les milieux scientifiques intéressés, ayant été également communi-
quées aux principales sociétés de géographie de grands pays et à
d’autres milieux intéressés sur le plan régional, ainsi qu'aux léga-
tions siamoises accréditées auprès des Gouvernements britannique,
allemand et russe et du Gouvernement des États-Unis et à tous les
membres de la Commission mixte, français et siamois. La première
distribution s’est élevée à quelque cent soixante séries de onze
cartes chacune. Cinquante de ces séries ont été attribuées au Gouver-
nement siamois. Le fait que la carte de l’annexe J a été transmise
comme prétendant représenter le résultat des travaux de délimi-
tation ressort clairement de la lettre qui a été adressée le 20 août
1908 au ministre des Affaires étrangères à Bangkok par le ministre
de Siam à Paris et dans laquelle ce dernier déclare: « En ce qui
concerne la Commission mixte de délimitation des frontières et la
demande des commissaires slamois tendant à ce que les commis-
saires français préparent des cartes des diverses frontières, les com-
missaires français viennent d’achever leur travail.» Il ajoute
qu'on lui a apporté une série de cartes afin qu'il les transmette au
ministre des Affaires étrangères du Siam. Il donne ensuite la liste
des onze cartes, y compris celle de la région des Dangrek, reçues
en cinquante exemplaires chacune. Il termine en irdiquant qu'il
en conserve deux jeux pour sa légation et en envoie un à chacune
des légations à Londres, à Berlin, en Russie et aux Etats-Unis
d'Amérique.

On a soutenu au nom de la Thaïlande que cette communication
des cartes par les autorités françaises a été, pour ainsi dire, uni-
latérale, que la Thaïlande n’a pas été invitée à en accuser formelle-
ment réception et qu'elle ne l’a pas fait. En réalité, ainsi qu’on le
verra ci-après, un accusé de réception très net ressort incontestable-
ment de la conduite de la Thaïlande; mais, même s’il n’en avait
pas été ainsi, il est clair que les circonstances étaient de nature à
appeler dans un délai raisonnable une réaction de la part des
autorités siamoises, au cas où celles-ci auraient voulu contester
la carte ou auraient eu de graves questions à soulever à son égard.
Or, elles n'ont réagi ni à l'époque ni pendant de nombreuses années
et l’on doit, de ce fait, conclure à leur acquiescement. Qui taoet
consentire videtur si loqui debuisset ac potuisset.

En ce qui concerne la carte de l’annexe I, ce ne sont pas seulement
les circonstances dans lesquelles cette carte et les autres ont été
communiquées qui appelaient du côté siamois une réaction, s’il
devait y en avoir une; il y avait également des indications sur la
feuille de la carte qui appelaient une réaction si les autorités siamoi-
ses avaient des motifs de soutenir qu’elle ne représentait pas le

21
TEMPLE DE PRÉAH VIHÉAR (FOND) {ARRÊT DU 15 VI 62) 24

résultat des travaux de délimitation. Ainsi qu'il a déjà été indiqué,
la carte a été communiquée — avec les autres — aux membres
siamois de la Commission mixte. Ceux-ci ont nécessairement dû
savoir (et par leur intermédiaire le Gouvernement siamois doit
avoir su) qu'elle ne pouvait rien représenter qui eût été formelle-
ment adopté par la Commission mixte et, par conséquent, il est
impossible qu'ils aient été trompés par son titre, à savoir « Dangrek
— Commission de délimitation entre l’Indo-Chine et le Siam », et
amenés à supposer qu'elle prétendait être l’œuvre de la Commission
mixte comme telle. Dans l'hypothèse inverse, si les membres siamois
de la Commission ont pensé autrement, c’est que la Commission
mixte, sans le constater dans les procès-verbaux, avait en fait pris
des décisions ayant servi de base à la carte; or, les membres siamois
de la Commission devaient évidemment avoir connaissance de
toutes décisions de ce genre.

Les membres siamois de la Commission ont également dû voir la
mention qui figurait au coin supérieur gauche de la feuille de la
carte et d’après laquelle les travaux sur le terrain avaient été exécu-
tés par les capitaines Kerler et Oum. Ils devaient savoir, puisqu'ils
avaient pris part à la séance tenue par la Commission le 2 décembre
1906, que le capitaine Oum avait alors été chargé de lever le secteur
oriental de la chaîne des Dangrek comprenant Préah Vihéar et
qu'il devait partir le lendemain même pour accomplir cette mis-
sion. Ils n’ont rien dit — ni à l’époque ni plus tard — pour in-
diquer que la carte ne représentait pas le résultat des travaux de
délimitation ou qu'elle était en quelque manière inexacte.

Que par leur conduite les autorités siamoises aient admis avoir
reçu les cartes, reconnaissant le caractère de ces cartes et ce que
celles-ci prétendaient représenter, cela ressort du fait que le prince
Damrong, ministre de l'Intérieur, a remercié le ministre de France
à Bangkok pour les cartes et lui a demandé quinze autres exem-
plaires de chacune d’elles en vue de les transmettre aux gouver-
neurs de province siamois.

Une autre preuve peut être tirée de la considération des travaux
de la Commission de transcription qui, par la suite, s’est réunie à
Bangkok pour quelques mois, à partir de mars de l’année suivante,
1900. Il s'agissait d’une commission mixte franco-siamoise créée
par les Parties pour jeter les bases d’un service géographique siamois
officiel, en réunissant tout le travail des deux Commissions mixtes
de 1904 et de 1907. L’un de ses premiers objectifs était de convertir
les cartes existantes en un atlas maniable et de donner aux termes
français et siamois utilisés dans ces cartes leurs équivalents corrects
dans l’autre langue. I] n’a jamais été suggéré au cours des travaux
de cette Commission que la carte de l’annexe I ou la frontière qu’elle
indique fussent inacceptables.

22
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 25

*
* *

On a soutenu au nom de la Thaïlande que les cartes reçues de
Paris n’ont été vues que par des fonctionnaires subalternes sans
expérience en matière de cartographie et ignorant tout du temple
de Préah Vihéar. On a même prétendu au cours de la procédure
orale que, dans le Siam de l’époque, personne ne savait rien du
temple ni ne s’en souciait.

Ni en fait ni en droit, la Cour ne peut accepter cette défense.
Si les autorités siamoises n’ont montré les cartes qu’à des fonction-
naires subalternes, elles ont nettement agi à leurs propres risques
et cela ne saurait appuyer les prétentions de la Thaïlande sur le
plan international. Au surplus l'historique de la question, qui a été
retracé plus haut, montre clairement que les cartes ont été vues par
des personnalités telles que le prince Devawongse, ministre des
Affaires étrangères, le prince Damrong, ministre de l'Intérieur, les
membres siamois de la première Commission mixte et les membres
siamois de la Commission de transcription; et l’on doit également
supposer que la carte de l’annexe I a été vue par le gouverneur de
la province de Khukhan, province siamoise avoisinant au nord la
région de Préah Vihéar, lequel doit être l’une des personnes pour
qui le prince Damrong a réclamé des exemplaires supplémentaires.
Aucun de ces personnages n’était un fonctionnaire subalterne. Tous,
ou la plupart d’entre eux, connaissaient les provinces. Certains
devaient connaître la région des Dangrek. Il ressort clairement de
la documentation produite en l'espèce que le prince Damrong a
pris personnellement un vif intérêt aux travaux de délimitation
et qu’il avait une connaissance approfondie des monuments archéo-
logiques. I] est inconcevable que le gouverneur de la province de
Khukhan, dont PréahVihéar a fait partie jusqu’au règlement de 1904,
ait ignoré son existence.

En tout cas, l'argumentation de la Thaïlande sur ce point est
réfutée de manière décisive par un document qu’elle a elle-même
produit et d'après lequel le temple a été « redécouvert » en 1899 par
le prince siamois Sanphasit, accompagné de quelque quinze ou
vingt fonctionnaires et dignitaires locaux, parmi lesquels, semble-
t-il, ceux qui exerçaient à l’époque les fonctions de gouverneur et
de gouverneur adjoint de Khukhan. Il apparaît ainsi, neuf années
seulement avant la réception de la carte de l'annexe I par les
autorités siamoises, qu'un nombre considérable de personnalités
officielles siamoises de haut rang connaissaient Préah Vihéar.

Au surplus la Cour considère comme juridiquement mal fondée la
conséquence que l’on voudrait tirer du fait que personne en Thai-
lande à l’époque n'aurait connu l'importance du temple ni ne s’en
serait soucié. On ne saurait en droit réclamer des rectifications
de frontière pour le motif qu'une région frontière se révélerait
présenter une importance inconnue ou insoupçonnée au moment
de l’établissement de la frontière.

23
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 VI 62) 26

*
* *

Il résulte des constatations qui précèdent que les autorités
siamoises ont recu en son temps la carte de l’annexe I et qu’elles
l'ont acceptée. Mais aujourd’hui il est allégué au nom de la Thaï-
lande, pour ce qui concerne la zone de Préah Vihéar actuellement en
litige, qu'une erreur a été commise, erreur que les autorités siamoises
ne connaissaient pas lorsqu'elles ont accepté la carte. |

C’est une règle de droit établie qu'une partie ne saurait invoquer
une erreur comme vice du consentement si elle a contribué à cette
erreur par sa propre conduite, si elle était en mesure de l’éviter ou
si les circonstances étaient telles qu’elle avait été avertie de la
possibilité d’une erreur. La Cour considère que les qualités et les
compétences des personnes qui ont vu la carte de l’annexe I du côté
siamois rendent à eux seuls difficile que la Thaïlande puisse juri-
diquement invoquer l'erreur. Parmi ces personnes figuraient les
membres de la Commission de délimitation à la compétence de
laquelle avait précisément appartenu ce secteur de la frontière.
Mais, même en dehors de cela, la Cour estime que d’autres circons-
tances relatives a la carte de l’annexe I rendent difficilement rece-
vable la défense tirée de l'erreur.

En regardant la carte, on voit qu'elle attirait si nettement l’atten-
tion sur la région de Préah Vihéar qu’aucune personne intéressée
ou chargée d’examiner cette carte n’aurait pu manquer de remar-
quer ce qu’elle indiquait pour cette région. Si, comme la Thailande
Va soutenu, la configuration géographique du terrain est telle qu’il
est évident, pour quiconque est allé sur place, que la ligne de partage
des eaux suit celle de l’escarpement (fait qui, s’il est exact, devait
être tout aussi évident en 1908), il ressortait nettement de la carte
que la frontière de l'annexe I ne suivait pas l’escarpement dans cette
région, puisqu'elle passait manifestement bien au nord de tout
Véperon de Préah Vihéar. II était impossible en regardant la carte
de se méprendre à cet égard.

En outre, la carte situait tout à fait clairement Préah Vihéar
du côté cambodgien de la ligne et marquait le temple par un signe
semblant reproduire le plan général des bâtiments et des escaliers.

Il semble donc que la carte de l'annexe I avait tout pour inspirer
des doutes à quiconque estimait qu’à Préah Vihéar la ligne de
partage des eaux devait suivre la ligne d’escarpement, ou à qui-
conque était chargé d'examiner cette carte. Au surplus, ainsi qu'il
a déjà été indiqué, le Gouvernement siamois savait, ou on doit
présumer qu'il savait, par les membres siamois de la Commission
mixte, que la carte de l’annexe I n'avait jamais été formellement
adoptée par la Commission. Les autorités siamoises savaient qu’elle
était l’œuvre d'officiers topographes français à qui elles avaient
elles-mêmes confié ce travail cartographique. Elles l’ont acceptée

24
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU I5 Vi 62) 27

sans faire faire de recherches pour leur propre compte et ne sauraient
donc maintenant invoquer une erreur viciant leur consentement. En
conséquence, la Cour conclut que l'erreur invoquée n’a pas été
établie.

* * *

La Cour examinera maintenant les événements qui ont suivi la
période de 1904 à 1909.

Les autorités siamoises n’ont soulevé aucune question quant à
la carte de l'annexe I au cours de leurs rapports avec la France
ou le Cambodge et elles n’ont expressément répudié la carte comme
telle qu'aux négociations de Bangkok de 1958, lors desquelles la
question de Préah Vihéar est venue, parmi d'autres, en discussion
entre la Thaïlande et le Cambodge. Aucune question n’a même
été soulevée après 1934-1935, quand la Thaïlande eut fait faire
pour son propre compte un levé de la région et que, selon la Thai-
lande, ce levé eut fait apparaître entre la frontière de la carte et la
véritable ligne de partage des eaux une divergence qui avait pour
effet de placer le temple en territoire cambodgien. Si, à partir de
cette date, la Thaïlande a elle-même publié à l’occasion des cartes
situant Préah Vihéar en territoire thaïlandais, elle n’en a pas moins
continué à employer, même à des fins publiques et officielles, la
carte de l’annexe I ou d’autres cartes indiquant Préah Vihéar en
territoire cambodgien sans soulever aucune question à ce sujet (les
explications de la Thaïlande sur ce point seront examinées plus
loin). D'ailleurs, la Cour ne peut guère négliger le fait, par exemple,
qu'en 1937, après le levé effectué par la Thaïlande en 1934-1935 et
l’année même de la conclusion avec la France d’un traité où les
frontières communes établies étaient, on le verra, réaffirmées, le
Service géographique royal siamois a publié une carte indiquant
Préah Vihéar en territoire cambodgien.

La Thaïlande a plusieurs fois été en mesure de soulever auprès des
autorités françaises la question de la carte de l'annexe I. Il y a eu en
premier lieu les négociations relatives aux traités d'amitié, de com-
merce et de navigation conclus en 1925 et en 1937 entre la France,
agissant au nom de l’Indochine, et le Siam. Ces traités, qui établis-
saient une procédure générale de revision ou de remplacement des
accords antérieurs, en excluaient les frontières existantes telles
qu’elles avaient été établies par les règlements de frontières de 1893,
1904 et 1907. Par là même et par certaines dispositions plus directes,
les Parties confirmaient les frontières existantes quelles qu'elles
fussent. En pareilles circonstances (notamment au cours des négo-
ciations en vue du traité de 1937, qui n’ont eu lieu que deux ans
après que le levé des régions frontières effectué par la Thaïlande
eut révélé, à son avis, une grave divergence entre la frontière
tracée sur la carte et la ligne de partage des eaux à Préah Vihéar),
il aurait été naturel que la Thaïlande soulevât la question si elle

25
TEMPLE DE PREAH VIHEAR (FOND) (ARRÊT DU 15 VI62) 28

considérait que le tracé de la frontière de Préah Vihéar porté sur
la carte était inexact; elle pouvait et aurait dû le faire si telle
avait été sa conviction. Elle n’en a rien fait et même, on l’a vu,
elle a elle-même publié en 1937 une carte situant Préah Vihéar
en territoire cambodgien. Que cette carte ait été destinée à des
fins internes d'ordre militaire ne paraît pas à la Cour de nature
à en affaiblir la valeur comme preuve de l’état d'esprit de la Thai-
lande. Il faut donc en déduire — notamment en ce qui concerne
les circonstances de 1937 — qu’elle acceptait ou qu’elle acceptait
encore la carte de l’annexe I et la frontière qui y est indiquée, même
si elle l’estimait inexacte et même si, d’après son propre levé de
1934-1935, elle pensait être certaine de son inexactitude.

La Thaïlande étant entrée temporairement en possession de cer-
taines parties du Cambodge dont Préah Vihéar en 1941, le ministère
de l'Information thaïlandais a publié un ouvrage intitulé «La
Thaïlande à l’époque de la reconstruction nationale », où il était
dit que Préah Vihéar venait d’être « repris » pour la Thaïlande. Le
fait a été présenté par celle-ci comme une erreur commise par un
fonctionnaire subalterne. Cependant des termes semblables, lais-
sant entendre que la Thaïlande n’avait été en possession de Préah
Vihéar que depuis 1940 environ, ont été employés par les représen-
tants de la Thaïlande dans les négociations sur les questions terri-
toriales qui ont eu lieu à Bangkok en 1958 entre la Thaïlande et le
Cambodge.

Après la guerre, aux termes d'un accord de règlement conclu avec la
France en novembre 1946, la Thaïlande a accepté d’en revenir au
statu quo antérieur à 1941. La Thaïlande prétend que ce retour au statu
quo n’affectait pas Préah Vihéar du fait que la Thaïlande en possédait
déjà la souveraineté avant la guerre. La Cour n’a pas à examiner
cet argument, puisque la question à trancher en la présente affaire
est précisément de savoir si la Thaïlande possédait bien cette
souveraineté. Le point important est qu’à la suite des événements
de guerre la France a accepté la création d’une Commission de
conciliation franco-siamoise composée des deux représentants des
Parties et de trois neutres, dont le mandat était précisément
d'étudier toute plainte ou proposition de revision que la Thaïlande
pourrait souhaiter présenter au sujet des règlements de frontières,
notamment ceux de 1904 et 1907, et d'établir sur une base équitable
des recommandations à cet égard. Cette Commission s’est réunie
en 1947 à Washington; c'était là une excellente occasion pour
la Thaïlande de réclamer une rectification de frontière à Préah
Vihéar pour le motif que la délimitation contenait une erreur
grave qui aurait amené la Thaïlande à la rejeter si elle avait connu
cette erreur en 1908-1909. En fait, si la Thaïlande a élevé des reven-
dications au sujet de la frontière dans de nombreux secteurs, elle
n'en a présenté aucune touchant Préah Vihéar. Elle a même
déposé le 12 mai 1947 auprès de la Commission une carte indiquant
Préah Vihéar en territoire cambodgien. La Thaïlande prétend que

26
TEMPLE DE PREAH VIHEAR (FOND) (ARRÊT DU 15 VI62) 29

ce fait ne saurait entraîner de conséquences défavorables quant à
ses prétentions sur le temple, car la zone du temple n’était pas
en cause devant la Commission; la discussion portait sur d’autres
régions et c’est au sujet de ces régions que ladite carte a été utilisée.
Mais ce qui exige d’être expliqué c’est précisément le fait que la
Thaïlande a soulevé ces autres questions et n'a pas soulevé celle
de Préah Vihéar; en effet, en dehors de toute autre considération,
la Thaïlande savait parfaitement à cette époque, d’après certains
événements locaux concernant le temple dont il sera question plus
loin, que la France considérait Préah Vihéar comme situé en terri-
toire cambodgien — s'il se pouvait que la chose ne fût pas déjà
apparue depuis longtemps comme évidente d’après le tracé même
de la frontière porté par les autorités françaises sur la carte et
communiqué au Gouvernement siamois en 1908. Ce qui se déduit
naturellement du fait que la Thaïlande n’a pas mentionné Préah
Vihéar en l'occurrence c’est, encore une fois, qu’elle a agi ainsi
parce qu'elle acceptait le tracé de la frontière tel qu'il était marqué
à cet endroit sur la carte, qu'il correspondit ou non à la ligne de
partage des eaux.

En ce qui concerne l’emploi d'une carte indiquant Préah Vihéar
en territoire cambodgien, la Thaïlande soutient qu’elle ne s’en est
servi que pour des raisons d'ordre purement cartographique, qu’il
n'existait pas d’autres cartes, qu’il n’en existait pas d’aussi com-
modes ou qu'il n’en existait pas en l'occurrence qui fussent a
l'échelle convenable. La Cour ne juge pas cette explication convain-
cante. Tout en employant la carte, la Thaïlande aurait pu exprimer
quelque réserve auprès de la France quant à son exactitude. Elle
n’en a rien fait.

La Thaïlande déclare que, si elle n’a pas même soulevé la question
de la carte en soi avant 1958, c’est qu’elle a été à toutes les époques
critiques en possession de Préah Vihéar; elle n'avait donc aucun
besoin de soulever cette question. Elle représente même ses actes
sur les lieux comme la preuve qu’elle n’a jamais accepté la frontière
de l’annexe I pour Préah Vihéar et elle prétend que, si elle ne l’a ja-
mais acceptée, elle n’avait évidemment aucun besoin de la répudier
et qu'on ne saurait tirer de son abstention en l’espèce aucune conclu-
sion défavorable à sa cause. La valeur de cette explication dépend
évidemment du point de savoir s’il est vrai que la conduite de la
Thaïlande sur les lieux constitue un témoignage ex post facto suffisant
pour prouver qu'elle n’a jamais accepté la frontière de l'annexe I en
1908 pour Préah Vihéar et qu'elle s'est considérée à toutes les
époques critiques comme souveraine dans la zone du temple.

*

* *
La Cour a considéré les preuves invoquées par la Thaïlande quant
aux actes de caractère administratif accomplis par ses fonction-
naires à Préah Vihéar ou au sujet de ces lieux. La France et par

27
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 30

la suite le Cambodge, vu le titre fondé sur la convention de 1904,
n’effectuaient dans cette petite zone déserte que des actes peu
nombreux d'administration usuelle. Il a été expressément admis
par la Thaïlande au cours de la procédure orale que, si le Cam-
bodge a acquis la souveraineté sur la zone du temple en vertu
du règlement de frontières de 1904, il ne l’a pas abandonnée par
la suite et la Thaïlande ne l’a pas ultérieurement obtenue par
voie de prescription acquisitive. Les actes accomplis par la Thai-
lande sur les lieux ont donc été invoqués comme preuves de sa
conduite d’État souverain suffisantes pour faire échec à tout ce qui
pourrait suggérer que la Thaïlande ait accepté en vertu de la conven-
tion de 1904 une délimitation ayant pour effet d'attribuer au
Cambodge la souveraineté sur Préah Vihéar. C’est par conséquent
sous cet angle que la Cour doit examiner et apprécier ces actes. Le
vrai problème est de savoir s'ils suffisent à effacer ou à annuler
l'impression nette d'acceptation de la frontière de Préah Vihéar qui
se dégage des diverses considérations examinées plus haut.

À une ou deux importantes exceptions près, qui seront mention-
nées plus loin, les actes en cause ont été exclusivement le fait d’auto-
rités locales provinciales. Pour autant que de telles activités ont
té exercées, on ne voit pas clairement si elles concernaient le
sommet de la montagne de Préah Vihéar et la zone même du temple,
plutôt que d’autres lieux situés à proximité. Quoi qu’il en soit, la
Cour juge difficile d'admettre que ces actes émanant d’autorités
locales aient annulé et neutralisé l'attitude uniforme et constante
des autorités centrales siamoises à l'égard du tracé de la frontière
indiqué sur la carte.

A cet égard, l'incident de loin le plus important est la visite du
temple faite en 1930 par le prince Damrong, ancien ministre de
l'Intérieur, à l’époque président de l’Institut royal du Siam et chargé
de fonctions se rapportant à la bibliothèque nationale et aux mo-
numents archéologiques. Cette visite, qui s’inscrivait dans le
cadre d’une tournée archéologique accomplie par le prince avec
l'autorisation du roi de Siam, a manifestement revêtu un caractère
quasi officiel. À son arrivée à Préah Vihéar, le prince a été officielle-
ment reçu, au nom du résident supérieur, par le résident français
de la province adjacente du Cambodge, qui avait fait hisser les
couleurs françaises. Le prince ne peut avoir manqué de saisir les
implications d’un tel accueil. On pourrait difficilement imaginer
une affirmation plus nette de titre de souveraineté du côté franco-
indochinois. Cela appelait une réaction, que la Thaïlande n’a pas eue.
Au surplus, lorsqu’a son retour à Bangkok le prince Damrong a en-
voyé au résident français des photographies commémorant l’événe-
ment, il l'a fait en des termes semblant admettre que la France,
par l'intermédiaire de son résident, avait agi en qualité de pays hôte.

La Cour ne peut accepter les explications de la visite du prince
Damrong données au nom de la Thaïlande. Si l’on considère l'in-
cident dans son ensemble, il apparaît qu’il a équivalu à une re-

28
TEMPLE DE PREAH VIHEAR (FOND) (ARRÊT DU 15 VI62) 31

connaissance tacite par le Siam de la souveraineté du Cambodge
(sous protectorat français) à Préah Vihéar, du fait que le Siam n'a
pas réagi en une circonstance qui appelait une réaction tendant à
affirmer ou à conserver un titre de souveraineté en face d’une pré-
tention contraire évidente. Ce qui semble clair c’est ou bien que le
Siam ne pensait pas en réalité posséder de titre de souveraineté —
ce qui correspondrait parfaitement à l'attitude qu'il avait toujours
observée et qu’il a maintenue à l'égard de la carte de l’annexe
I et de la frontière qu’elle indique — ou bien qu'il avait décidé de
ne pas faire valoir son titre, ce qui signifierait encore une fois qu'il
admettait les prétentions françaises ou acceptait la frontière a
Préah Vihéar telle qu'elle était tracée sur la carte.

*
* *

Il convient maintenant de mentionner les autres faits pertinents.
En février 1949, peu après la clôture des travaux de la Commission
franco-siamoise de conciliation, au cours desquels, on l’a vu, la
Thaïlande n'avait pas soulevé la question de Préah Vihéar, la
France a adressé au Gouvernement thaïlandais une note par la-
quelle elle l’avisait que, d’après les renseignements reçus, quatre
Siamois avaient été affectés à la garde du temple et lui demandait
de vouloir bien lui fournir des informations à ce sujet. Cette note,
ainsi qu'une note de rappel du mois de mars 1949, sont restées
sans réponse. En mai 1949, la France a envoyé une nouvelle note
dans laquelle elle exposait succinctement, mais très explicitement,
les motifs pour lesquels elle considérait que Préah Vihéar se trouvait
en territoire cambodgien et soulignait qu’une carte établie par
la Thaïlande elle-même avait reconnu ce fait. Elle demandait le
retrait des gardiens. Bien que cette note contint une erreur, il reste
qu’elle constituait une affirmation de souveraineté sans équivoque.
Cette note française est également demeurée sans réponse. En juillet
1950, une nouvelle note a été envoyée, toujours sans réponse.

Dans ces conditions, le Cambodge, ayant accédé à l'indépendance
en 1953, s’est proposé d’affecter des gardiens ou des gardes au
temple, affirmant ou maintenant ainsi sa position. Toutefois, consta-
tant que des gardiens thaïlandais se trouvaient déjà sur place, les
gardiens cambodgiens se sont retirés et le Cambodge a adressé en
janvier 1954 une note au Gouvernement thaïlandais pour lui de-
mander des informations. Il y a été répondu par un simple accusé
de réception sans explications. Même alors, la Thaïlande n’a pré-
senté formellement aucune réclamation. A la fin de mars 1954, le
Gouvernement cambodgien, attirant l'attention sur le fait qu'il
n'avait pas reçu de réponse quant au fond à sa note précédente,
a informé le Gouvernement thaïlandais qu'il se proposait dès lors
de remplacer par des éléments de troupes cambodgiennes les gar-
diens ou gardes cambodgiens retirés antérieurement. Dans cette
note, le Cambodge se référait expressément aux justifications déjà

29
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 32

fournies dans la note française de mai 1949 à l’appui de la revendi-
cation cambodgienne. La note du Cambodge est, elle aussi, restée
sans réponse. Cependant les troupes cambodgiennes n’ont pas en
fait été envoyées sur les lieux et, en juin 1954, le Cambodge a
adressé à la Thaïlande une nouvelle note dans laquelle il indiquait
qu’il avait été informé que les ruines étaient déjà occupées par des
militaires thaïlandais et que l’envoi de militaires cambodgiens avait
donc été suspendu, dans le souci d'éviter d’aggraver la situation.
Le Cambodge demandait ensuite que la Thaïlande voulût bien faire
retirer ses militaires ou l’informer de ses sentiments à ce sujet.
Cette note est également restée sans réponse. Mais les « militaires »
thaïlandais (la Cour croit comprendre qu'il s'agissait, en fait, d’une
force de police) sont demeurés sur place. Il semblerait donc là
encore que la Thaïlande, tout en accomplissant certains actes sur
le plan local, n’envisageait pas de rejeter la revendication française
et cambodgienne sur le plan diplomatique.

Aucune autre correspondance diplomatique n'a été produite
devant la Cour; mais finalement, en 1958, une conférence s’est tenue
à Bangkok entre la Thaïlande et le Cambodge pour examiner
diverses questions territoriales en litige entre les Parties, notamment
celle de Préah Vihéar. Le représentant de la Thaïlande s'étant
refusé à discuter les aspects juridiques de cette dernière question,
les négociations ont été rompues et le Cambodge a introduit la
présente instance.

*
* *

La Cour exposera maintenant les conclusions qu’elle tire des
faits qui viennent d'être rappelés.

Même s’il existait un doute sur l'acceptation par le Siam en 1908
de la carte, et par conséquent de la frontière qui y est indiquée, la
Cour, tenant compte des événements ultérieurs, considérerait que la
Thaïlande, en raison de sa conduite, ne saurait aujourd'hui affirmer
qu'elle n’a pas accepté la carte. Pendant cinquante ans cet État
a joui des avantages que la convention de 1904 lui assurait, quand
ce ne serait que l'avantage d’une frontière stable. La France et,
par l'intermédiaire de celle-ci, le Cambodge se sont fiés à son ac-
ceptation de la carte. Puisqu’aucune des deux Parties ne peut
invoquer l'erreur, il est sans importance de rechercher si cette
confiance était fondée sur la conviction de l'exactitude de la carte.
La Thaïlande ne peut aujourd’hui, tout en continuant à invoquer
les bénéfices du règlement et à en jouir, contester qu’elle ait jamais
été partie consentante au règlement.

Toutefois la Cour considère qu’en 1908-1909 la Thaïlande a bien
accepté la carte de l’annexe I comme représentant le résultat des
travaux de délimitation et a ainsi reconnu la ligne tracée sur cette
carte comme étant la frontière dont l'effet est de situer Préah Vihéar
dans le territoire du Cambodge. La Cour estime d’autre part que,

30
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 33

considérée dans son ensemble, la conduite ultérieure de la Thaïlande
a confirmé et corroboré son acceptation initiale et que les actes
accomplis par la Thaïlande sur les lieux n’ont pas suffi à l’annuler.
Les deux Parties ont par leur conduite reconnu la ligne et, par là
même, elles sont effectivement convenues de la considérer comme
étant la frontière.

*
* *

La Cour doit maintenant examiner deux autres points. La Thai-
lande affirme que, depuis 1908 et en tout cas jusqu’au levé effectué
par elle en 1934-1935, elle a cru que la frontiére de la carte coincidait
avec la ligne de partage des eaux et que, par conséquent, si elle
a accepté la frontière de la carte, elle ne l’a fait que dans cette
crovance. Il est évident qu'un tel argument est tout à fait incompa-
tible avec celui que la Thaïlande avance tout aussi énergiquement
et d’après lequel les actes qu'elle a accomplis dans l'exercice concret
de la souveraineté prouvent sa croyance à sa propre souveraineté
sur la zone du temple car, si la Thaïlande s’est réellement méprise
quant à la frontière de l’annexe I — si elle a véritablement cru que
cette frontière suivait exactement la ligne de partage des eaux —,
elle doit avoir cru, sur la base de la carte et de son acceptation
de celle-ci, que la zone du temple était légitimement située en
territoire cambodgien. Si elle a eu cette croyance — croyance qui
résulte implicitement de tout argument d’après lequel la Thaïlande
n’a accepté la carte de l’annexe I que parce qu'elle la croyait
exacte —, les actes qu’elle a accomplis sur les lieux doivent être
considérés comme des violations délibérées d’une souveraineté que,
sur la base des éléments indiqués plus haut, elle doit être présumée
avoir cru appartenir au Cambodge. Ii faut en conclure que la
Thaïlande ne peut alléguer qu’elle a accepté la frontière de l’annexe I
par méprise, car cela est absolument incompatible avec le motif
qu'elle invoque pour les actes qu’elle a accomplis sur les lieux, à
savoir qu'elle croyait posséder elle-même la souveraineté sur cette
zone.

On peut ajouter que, même si l’argument de la Thaïlande fondé
sur la méprise était acceptable en principe, cet argument aurait
dû être avancé peu après le levé de la région litigieuse effectué par
la Thaïlande en 1934-1935. Depuis lors, la Thaïlande ne peut avoir
été la victime d’une méprise quelconque.

*
* *

Il est enfin un autre aspect de l’affaire que la Cour croit devoir
traiter. La Cour considère que l'acceptation par les Parties de la
carte de l'annexe I a incorporé cette carte dans le règlement conven-
tionnel, dont elle est devenue partie intégrante. On ne peut pas dire
que ce fait implique qu'il y ait eu une déviation par rapport aux dis-

32
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU I5 VI 62) 34

positions de la convention de 1904, et même une violation de ces
dispositions, dans tous les cas où la frontière de la carte s’écarte de
la ligne de partage des eaux, parce que, de l’avis de la Cour, la
carte (qu'elle soit ou non exacte à tous égards par rapport à la
véritable ligne de partage des eaux) a été acceptée par les Parties
en 1908 et par la suite comme constituant le résultat de l’interpré-
tation que les deux gouvernements donnaient de la délimitation
prescrite par la convention elle-même. En d’autres termes, les
Parties ont adopté à l’époque une interprétation du règlement
conventionnel suivant laquelle, en cas de divergence avec la ligne
de partage des eaux, la frontière tracée sur la carte l’emportait
sur les dispositions pertinentes de la convention. Mais, même si la Cour
devait aujourd’hui traiter la question du seul point de vue de
l'interprétation ordinaire des traités, elle considérerait que l’inter-
prétation à donner serait la même, et ce pour les raisons suivantes.

D'une manière générale, lorsque deux pays définissent entre eux
une frontière, un de leurs principaux objectifs est d'arrêter une
solution stable et définitive. Cela est impossible si le tracé ainsi
établi peut être remis en question à tout moment, sur la base d’une
procédure constamment ouverte, et si la rectification peut en être
demandée chaque fois que l’on découvre une inexactitude par
rapport à une disposition du traité de base. Pareille procédure
pourrait se poursuivre indéfiniment et l’on n’atteindrait jamais une
solution définitive aussi longtemps qu’il resterait possible de décou-
vrir des erreurs. La frontière, loin d’être stable, serait tout à fait
précaire. Il faut se demander pourquoi les Parties en la présente
instance ont prévu une délimitation, au lieu de s’en tenir à la dispo-
sition conventionnelle prescrivant que, dans la région, la frontière
serait la ligne de partage des eaux. Il existe des traités définissant
des frontières qui se bornent à se référer à la ligne de partage des
eaux ou à la ligne de crête, sans prévoir en outre une délimitation.
Les Parties en cause doivent avoir eu une raison pour adopter
cette mesure supplémentaire. La seule raison possible est qu’elles
considéraient la mention de la ligne de partage des eaux comme
insuffisante en elle-même pour obtenir un résultat certain et défi-
nitif. C’est précisément pour atteindre un tel but que l’on a recours
aux délimitations et aux tracés cartographiques.

Divers facteurs viennent appuyer le point de vue selon lequel
l'objectif essentiel des Parties dans les règlements de frontières de
1904 à 1908 était d'aboutir à une solution certaine et définitive.
D'après les preuves soumises à la Cour et d’après les déclarations
des Parties elles-mêmes, il est clair que toute la question des très
longues frontières entre le Siam et l’Indochine française avait été
dans la période antérieure à 1904 la source d’incertitudes, de trou-
bles et de frictions, engendrant ce qu'un document contemporain
présenté à la Cour décrit comme un état de «tension croissante »
dans les rapports entre le Siam et la France. La Cour croit pouvoir

32
TEMPLE DE PREAH VIHEAR (FOND) (ARRÊT DU 15 VI62) 35

légitimement conclure qu'un but important, pour ne pas dire
essentiel, des arrangements de la période de 1904 à 1908 (qui ont
amené un règlement général de toutes les questions de frontières
en suspens entre les deux pays) était de mettre fin à cet état de
tension et de réaliser la stabilité des frontières d’une manière cer-
taine et définitive.

Dans le préambule du traité de frontières franco-siamois du
23 mars 1007, les Parties ont proclamé leur désir « d’assurer le
règlement final de toutes les questions rélatives aux frontières com-
munes de l'Indo-Chine et du Siam ». On trouve une autre indication
decemême objectif dans le souci, dont les pièces produites contiennent
d’abondantes preuves et qui a été manifesté par les deux Parties,
d'établir des frontières naturelles et visibles. Même si, comme la
Cour l’a déjà indiqué, ce fait n’est pas en soi un motif pour dire que la
frontière doit suivre une ligne naturelle et visible, il appuie néan-
moins le point de vue selon lequel les Parties désiraient obtenir une
solution certaine et définitive au moyen de lignes naturelles et
visibles.

‘Ce même point de vue est solidement appuyé par l'attitude
adoptée par les Parties en matière de frontières dans les traités de
1925 et 1937. En excluant expressément les frontières de la procé-
dure de revision des traités antérieurs que les traités de 1925 et de
1937 appliquaient par ailleurs, les Parties ont manifesté Fimpor-
tance primordiale qu'elles accordaient au caractère définitif des
frontières. Leur attitude en 1925 et 1937 peut à bon droit être
considérée comme prouvant qu'elles désiraient également une solu-
tion définitive au cours de la période de 1904 à 1908.

La mention de la ligne de partage des eaux à l’article re? de la
convention de 1904 n'était en soi rien de plus qu'une façon évidente
et commode de décrire la frontière objectivement quoiqu’en termes
généraux. Mais rien ne permet de penser que les Parties aient attaché
une importance particulière à la ligne de partage des eaux en soi, au
regard de l'importance primordiale que présente, dans l'intérêt
d'une solution définitive, l’adhésion à la frontière de la carte telle
qu'elle a pu être déterminée et telle qu’elle a été acceptée par les
Parties. La Cour s’estime donc tenue, du point de vue de l’interpré-
tation des traités, de se prononcer en faveur de la frontière indiquée
sur la carte pour la zone litigieuse.

Étant donné les motifs sur lesquels fa Cour fonde sa décision, il
devient inutile d'examiner si, à Préah Vihéar, la frontière de la
carte correspond bien à la véritable ligne de partage des eaux dans
ces parages, si elle y correspondait en 1904-1908 ou, dans le cas
contraire, quel est le tracé exact de la ligne de partage des eaux.

33
TEMPLE DE PREAH VIHÉAR (FOND) (ARRÊT DU 15 VI62) 36

* * *

Se référant finalement aux conclusions présentées a la fin de la
procédure orale, la Cour, pour les raisons indiquées au début du
présent arrêt, constate que les première et deuxième conclusions du
Cambodge priant la Cour de se prononcer sur le statut juridique de
la carte de l’annexe I et sur la ligne frontiére dans la région contestée
ne peuvent être retenues que dans la mesure où elles énoncent des
motifs et non des demandes à retenir dans le dipositif de l'arrêt.
Elle constate d'autre part qu'après avoir énoncé sa propre demande
concernant la souveraineté sur Préah Vihéar la Thaïlande, dans
ses conclusions formulées à la fin de la procédure orale, s’est bornée
à énoncer les arguments et dénégations opposés à la Partie adverse,
laissant à la Cour le soin de rédiger à sa convenance les motifs de
son arrêt.

La Cour, en présence des demandes que le Cambodge et la Thaï-
lande lui ont respectivement soumises concernant la souveraineté,
ainsi contestée entre ces deux États, sur Préah Vihéar, décide en
faveur du Cambodge conformément à sa troisième conclusion.
Elle décide également en faveur du Cambodge en ce qui concerne
sa quatrième conclusion relative au retrait des éléments de forces
armées.

Quant à la cinquième conclusion du Cambodge concernant
certaines restitutions, la Cour estime que la demande contenue
dans cette conclusion ne représente pas une extension de la demande
primitive du Cambodge (auquel cas elle aurait été irrecevable au
stade auquel elle a été présentée pour la première fois). Elle est
plutôt, comme la quatrième conclusion, implicite dans la revendi-
cation de souveraineté et en découle. En revanche, il n’a pas été
positivement démontré à la Cour que des objets des catégories
mentionnées dans cette conclusion aient été effectivement enlevés
du temple ou de la zone du temple par la Thaïlande depuis l’occupa-
tion de 1954. Il est vrai que la Thaïlande n’a pas tant contesté
cette allégation qu'elle ne l’a prétendue irrecevable. Mais, dans
ces conditions, la question des restitutions ne peut être tranchée
par la Cour en faveur du Cambodge qu’en principe, sans que les
conclusions de la Cour visent des objets déterminés.

Par ces motifs,

La Cour,
par neuf voix contre trois,

dit que le temple de Préah Vihéar est situé en territoire relevant
de la souveraineté du Cambodge;

34
TEMPLE DE PREAH VIHEAR (FOND) (ARRÊT DU 15 VI62) 37
dit en conséquence,
par neuf voix contre trois,

que la Thaïlande est tenue de retirer tous les éléments de forces
armées ou de police ou autres gardes ou gardiens qu’elle a installés
dans le temple ou dans ses environs situés en territoire cambodgien;

par sept voix contre cinq,

que la Thaïlande est tenue de restituer au Cambodge tous objets
des catégories spécifiées dans la cinquième conclusion du Cambodge
qui, depuis la date de l'occupation du temple par la Thaïlande en
1954, auraient pu être enlevés du temple ou de la zone du temple
par les autorités thailandaises.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le quinze juin mil neuf cent soixante-
deux, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au
Gouvernement du Royaume du Cambodge et au Gouvernement du
Royaume de Thaïlande.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

MM. Tanaka et MoRELLI, juges, font la déclaration commune
suivante:

Nous tenons à préciser la raison pour laquelle nous n'avons pu,
à notre vif regret, nous rallier à l'opinion de la majorité sur le point
du dispositif de l'arrêt concernant la restitution par la Thaïlande
au Cambodge des objets qui auraient été enlevés du temple.

Si nous avons voté contre ce point du dispositif, cela ne regarde
d'aucune façon le fondement de la prétention du Cambodge à la
restitution des objets dont il s’agit. C’est que nous pensons que la
Cour aurait dû s’abstenir de se prononcer sur cette prétention,
étant donné que la demande relative, avancée pour la première fois
dans les conclusions déposées par le Cambodge le 5 mars 1662, doit
être considérée tardive.

35
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 V 62) 38

La demande, telle qu’elle est formulée dans la requête du Cam-
bodge, concerne, non pas la restitution du temple en tant que tel,
mais plutôt la souveraineté sur la parcelle de territoire où le temple
est situé. Elle concerne, en outre, l’une des conséquences découlant
de la souveraineté cambodgienne sur ladite parcelle, c’est-à-dire
l'obligation, pour la Thaïlande, de retirer les éléments de forces
armées qu’elle y avait installés, conséquence qui est expressément
indiquée par le Cambodge dans sa requête.

L'autre conséquence possible de la souveraineté cambodgienne
sur la parcelle où le temple est situé, à savoir l'obligation, pour la
Thaïlande, de remettre au Cambodge les objets qui auraient été
enlevés du temple, est une conséquence qui n’est pas indiquée dans
la requête. Une demande de restitution desdits objets ne peut être
considérée implicitement contenue dans la demande présentée par
le Cambodge dans sa requête; demande ayant, comme on l’a dit,
tout autre objet.

C’est uniquement au cas où la demande du Cambodge aurait eu
directement pour objet Ja restitution du temple qu'il aurait été
possible, mais seulement au moyen d’une interprétation extensive
d’une telle demande, de considérer que la même demande concernait
aussi les objets qui, ayant fait partie du temple avant la requête,
avaient été, toujours avant la requête, enlevés du temple.

M. ArFARO, Vice-Président, et sir Gerald FITZMAURICE, juge,
joignent à l’arrêt les exposés de leur opinion individuelle.

MM. MORENO QUINTANA, WELLINGTON Koo et sir Percy SPENDER,
juges, joignent à l’arrét les exposés de leur opinion dissidente.

(Paraphé) B. W.
(Paraphé) G.-C.

36
